In an action to recover damages for personal injuries, etc., the defendants appeal from so much of an order of the Supreme Court, Kings County (Ambrosio, J.), dated June 25, 2007, as denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendants’ contention on appeal, their motion for summary judgment did not rely on the argument that they were entitled to summary judgment either because they lacked notice of the alleged defect or because the defect was open and obvious. Rather, the defendants only argued that they were owners of a single family dwelling, who did not supervise or control the injured plaintiffs work or methods. Since the former contention was not raised before the Supreme Court, it is not properly before this Court (see Wray v Mallilo & Grossman, 54 AD3d 328 [2008]; Bennett v Long Is. Jewish Med. Ctr., 51 AD3d 959 [2008]). Miller, J.P., Dillon, Balkin and Chambers, JJ., concur.